Citation Nr: 0909646	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-22 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a right knee disorder.

3.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a right knee disorder.

4.  Entitlement to service connection for a left hip 
disorder, to include as secondary to a right knee disorder.

5.  Entitlement to service connection for a low back 
disorder, to include as secondary to a right knee disorder.

6.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to October 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on December 11, 2008, in Waco, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the testimony is 
in the claims file.

The issues of entitlement to service connection for a right 
knee disorder, left knee disorder, and low back disorder will 
be addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have a right 
hip disorder that is causally or etiologically related to his 
military service or to a service-connected disability.

3.  The Veteran has not been shown to currently have a left 
hip disorder that is causally or etiologically related to his 
military service or to a service-connected disability.

4.  The Veteran has not been shown to currently have 
hepatitis C that is causally or etiologically related to his 
military service.



CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in active service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

2.  A left hip disorder was not incurred in active service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

3.  Hepatitis C was not incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
June 2005, prior to the initial decision on the claims in 
January 2006.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the June 2005 letter stated that the evidence 
must show that that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The June 2005 letter also indicated that 
establishing service connection on a secondary basis requires 
evidence of the claimed physical or mental condition and a 
relationship between the claimed condition and the service-
connected condition. The letter further listed several 
recognized risk factors for hepatitis C infections.  
Additionally, the June 2006 statement of the case (SOC) and 
the July 2006 Supplemental Statement of the Case (SSOC) 
notified the Veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the June 2005 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting 
all records held by Federal agencies, including service 
medical records, military records, and VA medical records.  
The Veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2005 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he submit evidence pertaining to his 
claimed risk factor for hepatitis C.  The June 2005 letter 
further requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the June 2005 letter 
informed the Veteran that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that a letter was sent to the 
Veteran in May 2006 informing him that a disability rating 
was assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The letter also explained how 
disability ratings and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available post-service 
medical records pertinent to the years after service and 
these claims are in the claims file and were reviewed by both 
the RO and the Board.

The Board also observes that the Veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for a right hip disorder, left hip 
disorder, and hepatitis C.  The law provides that an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claims for service connection for a right hip disorder, left 
hip disorder, and hepatitis C because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the Veteran has not been shown to have a current diagnosis of 
a hip disorder that could be related to service.  In 
addition, he did not have a disease, injury, or event in 
service to which hepatitis C could be related.  The record 
contains no probative evidence that demonstrates otherwise.  
Therefore, because there is no event, injury, or disease in 
service to which a current disorder could be related, the 
Board finds that a VA examination is unnecessary.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.



I.  Right Hip and Left Hip Disorders 

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a right hip 
disorder and a left hip disorder.  His service treatment 
records are negative for any complaints, treatment, or 
diagnosis of such disorders, and the medical evidence of 
record does not show that he sought treatment for a hip 
disorder immediately following his separation from service.  
Indeed, the veteran did not have any complaints of a hip 
disorder until he filed his claim in May 2005.  Therefore, 
the Board finds that a right hip disorder and a left hip 
disorder did not manifest in service.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a hip 
disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints of a hip 
disorder is itself evidence which tends to show that the 
disorder did not have its onset in service or for many 
decades thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a right hip 
disorder and left hip disorder manifested during service or 
within close proximity thereto, the medical evidence of 
record does not link any current diagnosis to the Veteran's 
military service.  In fact, the medical evidence of record 
does not indicate that the Veteran is currently being treated 
for or has a diagnosis of a right or left hip disorder.  In 
this regard, the Board notes that the Veteran has not 
submitted or identified any medical evidence documenting 
complaints, treatment, or a diagnosis of a hip disorder.  
Indeed, there are no post-service medical records in the 
claims file pertaining to his hips.  As such, the Veteran has 
not been shown to have a current diagnosis of a right or left 
hip disorder.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the Veteran has a 
current diagnosis in this case, the Board finds that the 
Veteran is not entitled to service connection for a right hip 
disorder and left hip disorder.





II.  Hepatitis C

The Veterans Benefits Administration (VBA) has published 
guidance for adjudicating hepatitis C claims.  A VBA Fast 
Letter issued in June 2004 identified "key points" that 
included the fact that hepatitis C is spread primarily by 
contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987).  Another "key point" was the fact that hepatitis C 
can potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.  The fast letter 
indicates in its Conclusion section that the large majority 
of hepatitis C infections can be accounted for by known modes 
of transmission, primarily transfusion of blood products 
before 1992 and injection drug use.  It also noted that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible," notwithstanding the lack of any 
scientific evidence so documenting.  It noted that it was 
essential that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the air gun was the source of the hepatitis C.  VBA 
Fast Letter 04-13 (June 29, 2004).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for hepatitis 
C.  The Board does acknowledge his contention that he did not 
have any post-service risk factors, and as such, he deduced 
that the disorder must be related to air gun injections in 
service.  However, a finding of service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2008).

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of hepatitis C.  
Moreover, the medical evidence of record shows that he did 
not seek treatment for many years thereafter.  In fact, 
private medical records dated in March 1997 indicated that 
the Veteran reported being diagnosed with hepatitis C five 
years earlier, and private medical records dated in April 
1997 indicated that he had been recently diagnosed.  Private 
medical records dated in October 2000 also documented him as 
having been diagnosed with hepatitis C five years earlier, 
and the Veteran testified at his December 2008 hearing that 
he was not diagnosed with the disorder until 1993.  
Therefore, the Board finds that hepatitis C did not manifest 
during the Veteran's military service or for many years 
thereafter.

In addition to the lack of evidence showing that hepatitis C 
manifested during service or within close proximity thereto, 
no physician has linked any current diagnosis of hepatitis C 
to the Veteran's military service.  As noted above, the 
record shows that there were no complaints, treatment, or 
diagnosis of hepatitis C in service or for many years 
following the Veteran's separation from service, nor is there 
any non-speculative evidence of a recognized risk factor for 
hepatitis C infection in service.  As such, there is no 
injury, disease, or event in service to which the Veteran's 
current hepatitis C could be related.  Therefore, the Board 
finds that the preponderance of the evidence is against 
service connection for hepatitis C.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for hepatitis C is not warranted. 


ORDER

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for hepatitis C is denied.




REMAND

Reasons for Remand:  To afford the Veteran a VA examination 
and to adjudicate inextricably intertwined issues.

As discussed above, the law provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008). 

In this case, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a right knee disorder.  His service 
treatment records show that a June 1972 pre-induction 
examination found his lower extremities to be normal.  
However, he sought treatment for his right knee in August 
1972 shortly after entering service.  In September 1972, a 
Medical Board indicated that the disorder began in 1967 or 
1968 when he sustained a valgus type injury to the right 
knee.  It was also noted that a private physician had 
submitted a letter stating that the Veteran had been treated 
for torn cartilage of the right knee.  The Medical Board 
diagnosed the Veteran with a tear of the right medial 
meniscus that existed prior to service and medically cleared 
him for separation.  In addition, the Veteran and his 
representative contended at the December 2008 hearing that 
his preexisting right knee disorder was aggravated by 
service.  Nevertheless, the evidence of record does not 
include a medical opinion based on a complete review of the 
claims file addressing whether the Veteran's preexisting 
right knee disorder was aggravated during his period of 
service.  Therefore, the Board finds that a VA examination 
and medical opinion are necessary for determining the nature 
and etiology of any right knee disorder that may be present.

In addition, it appears that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the Board notes that the Veteran testified at 
his December 2008 hearing that he sought treatment for his 
right knee disorder within one year of his separation from 
service.  However, the claims file does not contain post-
service treatment records dated in 1972 to 1973.  Such 
records may prove to be relevant and probative.  Therefore, 
the RO should attempt to obtain and associate with the claims 
file any and all treatment records pertaining to a right knee 
disorder.

The Board further notes that a decision on the claim for 
service connection for a right knee disorder could change the 
outcome of the Veteran's claims for service connection for a 
left knee disorder and a low back disorder.  In this regard, 
the Board observes that the Veteran has contended that these 
disorders are secondary to his right knee disorder.  As such, 
the claims are inextricably intertwined.  For this reason, 
the issue of service connection for a right knee disorder 
must be resolved prior to resolution of the other claims for 
service connection.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation).  Accordingly, a remand is required for the RO to 
adjudicate the inextricably intertwined issues.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his right 
knee disorder.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for medical records dated in 1972 and 
1973.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any right knee disorder that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, and to 
comment as to whether the Veteran's 
preexisting right knee disorder worsened 
in severity during his active service 
from August 1972 to October 1972.  If 
so, the examiner should indicate whether 
the increase in severity was consistent 
with the natural progression of the 
disorder or whether the increase 
represented a permanent worsening or 
"aggravation" of the disorder beyond 
its natural progression.  In responding 
to this question, the examiner should 
note that temporary or intermittent 
flare-ups of a preexisting injury or 
disease are not sufficient to be 
considered "aggravation in service," 
unless the underlying condition, as 
contrasted with symptoms, has worsened.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  After completing these actions, the 
RO should conduct any other development 
as may be indicated by a response 
received as a consequence of the action 
taken in the preceding paragraphs.  
Further development may include 
affording the Veteran a VA examination 
in connection with his claims for 
service connection for a left knee 
disorder and a low back disorder.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


